Citation Nr: 0736753	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for the 
residuals of a tonsillectomy and post-auricular and groin 
adenopathy with headaches.  

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
gastrointestinal disorder including the residuals of 
abdominal surgery and a hiatal hernia with reflux.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for tonsillar enlargement and post-
auricular and groin adenopathy with headaches; and that 
denied a petition to reopen a final disallowed claim for 
service connection for a gastrointestinal disorder including 
residuals of abdominal surgery and hiatal hernia with reflux. 

In August 2005, the RO granted an increased rating of 10 
percent for tonsillar enlargement and adenopathy with 
headaches. 

The veteran testified by telephone before the Board sitting 
in Washington, D.C, in October 2007.  A transcript of the 
hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  The veteran experiences hoarseness, sore throat, and 
difficulty swallowing and speaking loudly.  There is no 
evidence of thickening or nodules of cords, polyps, submucus 
infiltration, pre-malignant changes on biopsy, velopharyngeal 
insufficiency, lesions, or abnormalities on palpation of the 
neck.  The veteran does not currently have a diagnosed 
disorder of the lymphatic system. 

2.  In January 1985, the RO denied a claim for service 
connection for service connection for a gastrointestinal 
disorder including residuals of abdominal surgery and a 
hiatal hernia with reflux.  The veteran did not express 
disagreement, and the decision became final.   

3.  Evidence received since 1985, although new, is not 
material to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for the residuals of a tonsillectomy and cervical and 
inguinal adenopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6516 (2007).  

2.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
gastrointestinal disorder including residuals of abdominal 
surgery and a hiatal hernia with reflux.  38 U.S.C.A. §§ 
1110, 1111, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.304, 3.307, 3.309, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2002 which 
informed the veteran of the information and evidence required 
to substantiate the claims for service connection and for an 
increased rating and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claim, he was advised of the types of 
evidence that could substantiate his claims and to ensure 
that VA receive any evidence that would support the claims.  
Logically, this would include any evidence in his possession.  

The Board further observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, VA is to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was provided with this notice 
in March 2006, which is after the date of the unfavorable RO 
decision.  While the RO's letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the U. S. Court of Veterans Claims (Court) 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to content-
complying notice.  Thus, the timing of the notice does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant in July 2006.  

In the November 2002 correspondence, the RO did not provide 
the correct standard for material evidence necessary to 
reopen the claim for service connection after August 2001.  
38 C.F.R. § 3.156 (2002).  Further, VA must notify a claimant 
of the specific evidence and information that is necessary to 
reopen a previously denied claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   However, the RO provided 
the correct standard in a February 2004 statement of the 
case, and explained the specific evidence required to reopen 
the claim in supplemental statements of the case in August 
2005 and July 2006.  Subsequently, the veteran submitted a 
statement in September 2006, and he submitted additional 
evidence and testified before the Board in October 2007.  
Therefore, the Board concludes that the late notification of 
the nature of the evidence required to reopen the claim was 
harmless because the veteran exercised the opportunity to 
submit additional evidence subsequent to receipt of adequate 
notification.  

Accordingly, the Board is satisfied that the duty to notify 
requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also provided 
outpatient and surgical treatment and records of associated 
examinations have been associated with the claims file.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a food supply specialist in U.S. Army 
units.  He contends that a disorder of his ears, nose, and 
throat is more severe, and he seeks a higher rating.  He 
contends that his gastrointestinal disorder including 
abdominal pain, gastritis, stomach bacteria, intestinal 
ulcers, and hiatal hernia with reflux first manifested in 
service.  The Board also notes that the veteran has submitted 
claims for service connection for residual symptoms of a 
cholecystectomy and thyroidectomy.  However, these claims are 
not on appeal before the Board at this time.  

Enlarged Tonsils and Adenopathy

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

There is no specific diagnostic code for the tonsils or for 
residuals of a tonsillectomy.  A 10 percent rating is 
warranted for chronic laryngitis if there is hoarseness, with 
inflammation of cords or mucous membranes.  A 30 percent 
rating is warranted if there is hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.  The Board concludes that this criterion is most 
appropriate because it best addresses the location and nature 
of the veteran's symptoms.  Other rating criteria for the 
throat are not appropriate because they address tuberculosis 
or surgical procedures that are not applicable in this case.  

Regulations provide several diagnostic codes for chronic 
diseases of the lymphatic system.  38 C.F.R. § 4.117.  As the 
veteran has not been diagnosed with a chronic lymphatic 
system disorder, these criteria do not apply.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for tonsillitis, sinusitis, head 
injury, or any disorder related to the production of 
excessive mucus. 

Service medical records showed that the veteran sought 
treatment in June 1983 for swollen lymph nodes on both sides 
of his neck and groin, weakness, anorexia, weight loss, and 
deepening voice tone for the previous three months.  A 
military surgeon noted that an internal medicine evaluation 
should be conducted prior to any lymph node biopsy.  In a 
July 1983 follow-up examination, a physician noted that all 
laboratory tests were normal except for creatine 
phophokinase.  The physician diagnosed persistent adenopathy 
and scheduled a follow-up examination.  In an August 1983 
discharge physical examination, a physician noted lymph node 
adenopathy but no other abnormalities of the nose or throat 
and made no observations regarding the tonsils.  

In March 1984, a VA examiner noted the veteran's reports of 
inflammation and throat pain, headaches in the front and back 
of the head, and "knots" behind the neck and in the groin 
area.  The veteran also reported past use of antibiotics for 
tonsillitis while in service.  The examiner noted isolated, 
small, slightly enlarged, nontender, nonrubbery lymph nodes 
in the post-occipital chain and nontender pea- sized nodes in 
the groin, but no abnormalities of the spleen or liver and no 
other areas of adenopathy.   He diagnosed post auricular and 
groin adenopathy of undetermined etiology.  He also noted 
enlargement of the tonsils and diagnosed chronic tonsillitis.  
In January 1985, the RO granted service connection and a 
noncompensable rating for enlarged tonsils, post auricular 
adenopathy with associated headaches, and groin adenopathy.   

In April 1996, a private physician noted the veteran's 
symptoms of nasal congestion and mucus bridging and diagnosed 
probable sinusitis.  He noted no reports of headache or lymph 
node discomfort.  In July 1998, a private physician noted the 
veteran's reports of headache, chest pain, shortness of 
breath and cough as well as experiencing considerable stress 
at work as a law enforcement officer.  He noted no 
abnormalities of the ears, nose, and throat or lymph node 
adenopathy and diagnosed migraine headache and bronchitis.  
In May 1999 following a motor vehicle accident, the veteran 
underwent a computed tomography scan of the head.  A private 
radiologist noted small mucosal retention cysts or polyps in 
the maxillary sinuses, bilaterally, but no indications of 
chronic sinusitis or causes for migraine headaches. 

In December 2002, a VA examiner noted his review of the March 
1984 VA examination and the May 2002 computed tomography scan 
for headaches.  He noted the veteran's reports of chronic 
sore throat, headaches, swollen tonsils and lymph nodes 
behind his ears and in the groin.  The veteran stated that 
there had been no substantial change in 19 years except that 
the lymph nodes were getting harder.  The veteran also 
reported that he had experienced headaches ever since falling 
from a ladder and hitting his head in service in 1981.  He 
reported experiencing daily headaches but was able to perform 
his duties as a law enforcement officer with the use of 
medication.  The examiner noted enlarged tonsils but no sinus 
tenderness.  He noted one "shoddy" occipital lymph node on 
either side (with tenderness on the left) and bilateral 
inguinal adenopathy.  The examiner diagnosed tonsillary 
enlargement and cervical and inguinal adenopathy.  

In February 2004, a private physician noted the veteran's 
reports of pain on swallowing, hoarseness, choking, snoring, 
and sinus drainage but no reports of chronic headache.  The 
physician noted no cervical adenopathy or sinus tenderness 
but did note inflamed mucosa in the nose and vocal cords.  He 
diagnosed chronic tonsillitis and rhinitis.  In March 2004, a 
private physician noted that the veteran underwent a 
tonsillectomy and uvulectomy for chronic tonsillitis and 
upper airway obstructive symptoms.   In August 2005, the RO 
granted an increased rating of 10 percent for chronic 
tonsillitis effective October 2002, the date of receipt of 
the claim for an increased rating. 

In an April 2006 examination in anticipation of thyroid 
surgery, a VA examiner noted the veteran's reports of 
difficulty swallowing and voice fatigue and tone deepening.  
Referring to a January 2006 computed tomography scan of the 
neck, the examiner diagnosed multiple non-pathological lymph 
nodes, multiple thyroid nodules, and maxillary retention 
cysts.  The veteran underwent a thyroidectomy in May 2006.  
An examiner after surgery noted no hoarseness and a strong 
voice.  

In November 2006 letter, the veteran's private ear, nose, and 
throat physician noted that when he first examined the 
veteran he noted pitted tonsils with tonsilolithiasis and 
marked uvular hypertrophy.  The physician did not specify the 
date of first examination but noted that the veteran 
sustained great benefit from the tonsillectomy and 
uvulectomy.  He also noted that the veteran was prescribed 
medication for post-nasal drainage.  The physician did not 
indicate any relationship of the drainage to chronic 
tonsillitis or the two surgical procedures.  

In an October 2007 Board hearing, the veteran stated that he 
experienced daily headaches and a sore throat exacerbated by 
mucus build-up from nasal drainage.  He stated that he 
experienced difficulty in swallowing and in speaking loudly.  
He further stated that over the previous one and on-half 
years he had taken cumulatively three to four months off from 
work as a truck driver because of a combination of symptoms 
such as headache and gastrointestinal distress due to nasal 
drainage.  

The Board concludes that a rating greater than 10 percent for 
the residuals of a tonsillectomy and cervical and groin 
adenopathy with headaches is not warranted.  No cervical 
adenopathy was noted in a 2004 examination and inguinal 
adenopathy has not been noted on medical examination since 
2002.  The veteran did not describe any symptoms of swollen 
lymph nodes in an April 2006 examination or in an October 
2007 Board hearing.  Although a computed tomography scan in 
January 2006 showed several non-pathological lymph nodes, 
there is no evidence that the cervical or inguinal lymph 
nodes currently cause discomfort, disability, or represent a 
chronic disease.  Therefore, rating criteria for the lymph 
system does not apply. 

The veteran has undergone a tonsillectomy; however, he 
continues to experience sore throat, and difficulty 
swallowing and speaking loudly.  The veteran also experiences 
sinus drainage, but these symptoms and the maxillary 
retention cysts noted on several examinations did not 
manifest until many years after service.   Although the 
drainage may exacerbate the sore throat condition, it is a 
separate disorder.  The veteran has not contended that sinus 
drainage is related to service and there is no medical 
evidence that the draining is related to service-connected 
tonsil enlargement or a result of the tonsillectomy.  A 
higher rating is not warranted, for any period of time 
covered by this appeal, because there is no evidence of 
thickening or nodules of cords, polyps, submucous 
infiltration, pre-malignant changes on biopsy, velopharyngeal 
insufficiency, lesions, or abnormalities on palpation of the 
neck.  

Regarding the veteran's report of continued chronic 
headaches, there is no service medical record of treatment 
for a head injury.  Service connection was granted for 
headache symptoms associated with cervical adenopathy as 
noted on a VA examination in 1984.  Cervical adenopathy was 
not noted in a 2004 examination.  The veteran was first 
diagnosed with migraine headaches in July 1998 when a private 
physician noted the disorder in the context of stress at work 
and acute respiratory infection.  A computed tomography scan 
of the head following a motor vehicle accident in 1999 showed 
no abnormalities related to chronic headaches.  The service 
connected condition as rated by the RO includes headaches 
associated with cervical adenopathy that first manifested in 
service.  As cervical adenopathy was not present in 2004, the 
Board concludes that the veteran's current headaches are not 
associated with a service-connected disorder.   

The weight of the credible evidence demonstrates that the 
veteran's current residuals of a tonsillectomy and history of 
cervical and inguinal adenopathy do not warrant a rating 
greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Gastrointestinal and Abdominal Disorders

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Service medical records include a January 1975 operative note 
from a private hospital showing that at age 14 the veteran 
underwent surgery to remove a perforated appendix and a 
second surgery to correct a pelvic abscess and small bowel 
obstruction with volvulus.  The surgery was noted on the June 
1980 enlistment physical examination. 

In September 1980, the veteran sought treatment for pain in 
the right side.  An examiner noted a review of the pre-
service surgical reports and noted no swelling or edema but 
slight tenderness at the surgical scar.  There were no 
gastrointestinal symptoms, and the examiner diagnosed 
residual pain from multiple adhesions secondary to the 
surgery.  In November 1980, the veteran sought treatment for 
stomach pain that he experienced during physical training.  
An examiner diagnosed heartburn and prescribed over-the-
counter antacid medication.  In August 1982, the veteran 
again sought treatment for abdominal pain and diarrhea.  An 
examiner made a preliminary diagnosis of possible 
gastroenteritis.  However, the next day an examiner noted the 
history of pre-service surgery and diagnosed pain from 
adhesions.  Three days later, a consulting surgeon noted the 
veteran's reports of cramping and a pulling sensation for the 
previous two years and diarrhea for the previous two weeks.  
On examination, the surgeon noted no adhesions of surgical 
importance but that the veteran may have a small right 
inguinal hernia.  The veteran did not appear for a follow-up 
appointment.  In an August 1983 discharge physical 
examination, the veteran reported a history of frequent 
indigestion and stomach discomfort.  However, the examiner 
found no gastrointestinal abnormalities and made no comment 
regarding recurrent indigestion.  

In March 1984, a VA physician noted the veteran's reports of 
stomach pain in the left upper quadrant and that he had been 
treated at unspecified times at private medical facilities 
for stomach ulcers.  The physician noted the pre-service 
history of abdominal surgery and two associated scars.  He 
noted no palpable abdominal tenderness or masses, no inguinal 
hernia, and normal bowel sounds.  An upper gastrointestinal 
test series showed that the esophagus, stomach, and upper 
bowel were normal.  There was some indication of a hiatal 
hernia but no reflux and no duodenal ulcer.  The physician 
noted the veteran's reports of the use of oral antibiotics 
for tonsillitis and stated that the medication may have 
accounted for the stomach distress.  

In January 1985, the RO denied service connection for stomach 
pain and inguinal hernia because service medical records 
showed that the veteran's abdominal pain was a residual of 
pre-service surgery and that there was no evidence of 
aggravation by any aspect of service.  Further, a VA 
examination showed that there was no inguinal hernia and no 
chronic gastrointestinal condition except a small hiatal 
hernia that was not noted in service.  The veteran did not 
express disagreement within one year, and the decision became 
final.  38 U.S.C.A. § 7015, 38 C.F.R. § 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one where a claim to reopen is filed on 
or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since 1985, the RO received private and VA medical records 
relating to treatment for gastrointestinal symptoms.  In 
September 1983, the veteran was treated on one occasion for 
symptoms of left flank pain, nausea, and a burning sensation 
in the stomach.  The examiner diagnosed gastroenteritis and 
prescribed medication. 

In March 1992, the veteran received emergency room treatment 
at a private facility for symptoms of abdominal pain and 
nausea. An X-ray of the abdomen was normal.  An examiner 
diagnosed gastroenteritis. In April 1996, a private physician 
noted the veteran's reports of recent weight loss, loss of 
appetite, insomnia, and depression.  The physician referred 
to an upper gastrointestinal test series that indicated 
gastroesophageal reflux disease and cholelithiasis.  In 
November 2003, the veteran underwent a cholecsytectomy at a 
VA facility.  An upper endoscopy also showed three small 
ulcers in the duodenum and the presence of heliobacter pylori 
in the stomach.  The veteran was prescribed medication.  
Although examiners noted the veteran's reports of a 20 year 
history of upper quadrant abdominal pain, there were no 
comments on the relationship, if any, of the gall bladder and 
stomach ulcers to the veteran's pre-service appendectomy or 
two episodes of gastroenteritis in service twenty years 
earlier.  

In September 2004, a VA examiner noted that the veteran 
continued to experience mid abdominal pain, worse with meals, 
and diarrhea.  The examiner diagnosed the abdominal pain as 
possibly related to scar tissue and the diarrhea as possible 
lactose intolerance.  An upper endoscopy in February 2005 
showed the continued presence of a hiatal hernia, non-erosive 
gastritis, and small duodenal bulb ulcers.  VA outpatient 
treatment records through May 2006 showed on-going 
examination and prescribed medication for recurrent 
gastrointestinal distress.  However, there were no comments 
by medical examiners on the etiology of the disease.  

In an October 2007 Board hearing, the veteran stated that he 
first experienced abdominal pain in service after 
participating in strenuous physical exercise.  He stated that 
he appeared at sick call about ten times and was only 
prescribed aspirin.  He further stated that his private 
physician told him that persistent nasal drainage to the 
gastrointestinal system may be related to ulcers, gall 
bladder, and thyroid disorders.  

The Board concludes that, although new, medical evidence and 
hearing testimony received since the final disallowed claim 
is not material because it does not show a relationship 
between the veteran's post-service ulcers, gastroesophageal 
reflux, and gall bladder disorders and any aspect of service.  

Evidence relevant to abdominal pain from adhesions from pre-
service surgery was previously considered, and there is no 
new evidence to show that any aspect of service aggravated 
the condition which was noted as not surgically significant 
in 1982.  No additional medical opinions on this issue have 
been received. 

A small hiatal hernia was noted in March 1984, seven months 
after service.  However, this disorder is not among those for 
which the presumption of service connection for a chronic 
disease is available.  38 C.F.R. § 3.307, 3.309.  

New medical records since 1992 showed that the veteran was 
diagnosed with gastroesophageal reflux disease, duodenal 
ulcers, and stomach bacteria.  However, there is no medical 
evidence that these disorders, diagnosed almost ten years 
after service, are related to two episodes of gastritis in 
service or any other aspect of service.  Service medical 
records showed no symptoms, diagnosis, or treatment of any 
disorders of the gall bladder or thyroid.  

The Board acknowledges the veteran's statements that his 
current disorders are related to his complaints of abdominal 
pain in service.  However, even the suggestion of a 
relationship requires medical expertise.  As a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current extremity 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The 
veteran also testified that his physician suggested a 
relationship but no such comments are of record.  

In a November 2005 statement, the veteran suggested that 
there was clear and unmistakable error in the RO's 1985 
decision that denied service connection for residuals of pre-
service abdominal surgery and inguinal hernia.  A prior final 
decision of the VA can be reversed or amended where evidence 
establishes clear and unmistakable error (CUE).  For CUE to 
exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," 
(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 
(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

38 C.F.R. § 3.105(a) (2007); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).   . 

The veteran has not identified any specific facts that were 
known but not before the adjudicator at the time or any 
statutory or regulatory provision that was incorrectly 
applied.  Furthermore, the veteran did not pursue this issue 
at his Board hearing in October 2007.  

As no new and material evidence has been received since the 
final disallowed claim for service connection for abdominal 
pain and inguinal hernia, the Board will deny the petition to 
reopen the claim.  The preponderance of the evidence is 
against this claim, and the "benefit of the doubt" rule is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  A rating greater than 10 percent for the residuals of a 
tonsillectomy and post-auricular and groin adenopathy with 
headaches is denied. 

2.  A petition to reopen a final disallowed claim for service 
connection for a gastrointestinal disorder including 
residuals of abdominal surgery and a hiatal hernia with 
reflux is denied.   


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


